10/20/2015 b TDCJ offender Details

ja TEXAS DEPARTM§N?OF CR|M|NAL JusTlcE

   

Offender information Details

   

>;:Return to_ Search.list

S|D Number: 03122882
TDCJ Number: 01505483
Name: z LlGON,JAMES E
Race: B
Gender: l\/l
DOB: 1958-10-08
Maximum Sentence Date: 2021-12-26
Current Faci|ity: RA|\/|SEY l
Projected Re|ease Date: 2021-12-26
' Paro|e Eligibility Date: .2008-09-18
Offender Visitation Eligib|e: lE_S_

information provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and

friends are encouraged to call the unit prior to traveling for a visit.

SPECIAL lNFORMAT|ON FOR SCHEDULED RELEASE:

Schedu|ed Re|ease Date: Offender is not scheduled for release at
this time.

Schedu|ed Re|ease Type: Will be determined When release date is
scheduled

Schedu|ed Re|ease Wil| be determined when release date is

Location: scheduled

 

§;;_'P`_a\r",